PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,263,877
Issue Date: March 1, 2022
Application No. 16/906,576
Filing or 371(c) Date: 19 Jun 2020
Attorney Docket No. 141841.01446-P3698US01

:
:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund received November 4, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a]pplicant submitted a QPIDS and Conditional RCE on 10/20/2021; an EFS-Web error occurred and only the RCE was uploaded to the IFW . . . Applicant has refiled the QPIDS documents and paid the fees again today, and requests a refund of the 10/20/21 fees”. 

A review of the Office records for the above-identified application shows that applicant made an attempt to file a Petition to Withdraw the Application from Issue on October 20, 2021, however the papers were not uploaded into IFW, but the fees were received.  An ePetition to Withdraw the Application from Issue was filed and autogranted on November 4, 2021, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions